TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00160-CV


Rhett Webster Pease, Appellant


v.


Texas Attorney General and Janell Pease, Appellees




FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT

NO. 12,380, HONORABLE JOHN M. DELANEY, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Rhett Webster Pease filed his notice of appeal on March 14, 2008.  The
clerk's record was filed on June 26, 2008, three supplemental clerk's records were filed on August
20, 2008, August 25, 2008, and December 22, 2008, and the reporter's record was filed on December
30, 2008.  On February 23, 2009, the clerk of this Court sent appellant notice that his brief was
overdue and that his appeal would be dismissed for want of prosecution if he did not respond to this
Court on or before March 5, 2009.  To date, appellant has not responded to this Court's notice. 
Accordingly, we dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b), (c).
					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   June 26, 2009